KEYCORP REAL ESTATE CAPITAL MARKETS, INC. Logo 911 Main Street, Suite 1500 Kansas City, MO 64105 Tel: 816-221-8800 Fax: 816-221-8051 Toll Free: 888-979-1200 March 1, Statement of Compliance For Period ending December 31, 2008 Re: Transactions per Attachment A I, Diane Haislip, in my capacity as Senior Vice President of KeyCorp Real Estate Capital Markets, Inc. (KRECM), do hereby state that: · A review of the Primary Servicing and Master Servicing activities of KRECM during the above stated period and of its performance, under the Agreement(s), has been made under my supervision and, · To the best of my knowledge, based on such review, KRECM has fulfilled all of its obligations under the Agreement in all material respects throughout the reporting period. By: /s/ Diane Haislip Date: March 1, 2009 Diane Haislip Senior Vice President Classification: KeyCorp Public K:\NRF01\COMPLIANCE TEAM\Intranet Contents\Key\Annual Compliance\2009\Reg AB Compliance\Officer Certificates (aka 1123)\2008 Reg AB KCRECM MP Off Cert-022409.doc KeyCorp Real Estate Capital Markets, Inc. Management’s Assertion of Compliance with Regulation AB Criteria For the period of January 1 through December 31, 2008 Attachment A Commercial Mortgage Pass Through Certificates AMRS-RM1 ASC 1997-D5 BACM 2000-2 BACM 2003-2 BACM 2005-3 BACM 2005-5 BACM 2006-1 BACM 2008-1 BALL 2005-MIB1 BALL 2007 BMB1 BOA 2001-1 BOA 2001-PB1 BOA 2002-2 BOA 2002-PB2 BOA 2003-1 BS 1998-C1 BS 1999-C1 BS 2002-TOP8 CD 2007 CD5 CGCMT 2007-FL3 CHASE 1997-C2 CHASE 1998-1 COMM 1999-C1 COMM 1999-C1 COMM 2000-C1 COMM 2000-C1 CROWN COMM 2000-C1 CRYSTAL COMM 2000-C1 INT CAP COMM 2007 FL14 COMM 2007-C9 CRIIMI 1998-1 CS 2006 TFL2 CS 2onPool CS 2 CS 2007 TFL1 CS 2007 TFL2 CSFB 1998-C1 CSFB 2001-CK1 CSFB 2001-CK3 CSFB 2001-CK6 CSFB 2001-CKN5 CSFB 2001-FL2 CSFB 2002-CKN2 CSFB 2002-CKP1 CSFB 2002-CKS4 CSFB 2002-CP3 CSFB 2003-C3 CSFB 2003-CK2 CSFB 2006 OMA CSFBCM 2003-C4 CSFBCM 2003-C5 CSFBCM 2004-C1 CSFBCM 2004-C2 CSFBMSC 2004-C5 CSFBMSC 2004-C3 CSFBMSC 2004-C4 CSFBMSC 2005-C2 CSFBMSC 2005-C4 CSFBMSC 2005-C6 CSFBMSC 2006-C1 CSMC 2008-C1 CSMSC 2006 C5 CSMSC 2006-C4 CSMSC 2006-TFL1 CSMSC 2007 C2 CSMSC 2007 C3 CSMSC 2007 C4 CSMSC 2007 C5 DLJ 1997-CF2 DLJ 1998-CF1 DLJ 1998-CF2 DLJ 2000-CKP1 DMARC 1998-C1 Exmoor 2008-1 FULBBA 1998-C2 GE 2003-C2 GECCMC 2002-3 GECCMC 2003-C1 GECMC 2007-C1 GFT 1998-1 DFLT INT GFT 1998-1 LC GFT 1998-1 POST INT GFT 1998-1 PRE INT GFT 1998-C1 GS 2001-LIB GS 2007 GG11 JPM 2000-C9 JPM 2007 CIBC20 JPMCC 2005-LDP4 KEY 2000-C1 LBCMT 2007 C3 LBCMT 98-C1 LBUBS 2000-C4 LBUBS 2006 C7 LBUBS 2007 C1 LBUBS 2007 C2 LBUBS 2007-C6 LBUBS 2007-C7 Lehman LLF 2007 C5 Maiden Lane 2008-1 MCFI 1998-MC2 MLCFC 2006-2 MLCFC 2007-5 MLCFC 2007-6 MLCFC 2007-8 MLCFC 2007-9 MLFT 2006-1 MLMI 1999-C1 MLMT 2003-KEY1 MLMT 2004 MKB1 MLMT 2004-KEY2 MLMT 2005 CKI1 MLMT 2005 MKB2 MLMT 2007 C1 MLMT 2008 C1 MSC 1999-CAM1 MSC 2007 IQ16 MSCI 1998 WF2 MSCI 1999 WF1 MSCI 2008 TOP29 MSDWCI 2002-IQ2 MSDWCI 2002-IQ3 NB FNMA 1995 M2 NB FNMA 1996-M5 NL 1999-1 NL 1999-2 NL 1999-SL PMAC 1999-C1 PSSFC 1998 C-1 PSSFC 1999 C-2 PSSFC 1999 NRF-1 SBMS 2000-C2 SBMS 2000-NL1 SBMS 2002-Key2 WBCMT 2007 C30 Conduit Barclays Fixed Barclays Floaters BEAR STEARNS FUNDING INC BS WH CAP TRUST INC CBA Mezz Cap CBRE REALTY FINANCE Citigroup WH Fixed Citigroup WH Floaters COLUMN LARGE WH Credit Suisse HC Floaters CS HealthCare Fixed Page 1 of 3 KRECM-Management’s Assertion Reg AB Attachment A- Continued Conduit (continued) CSFB INT WH CSFB Interim DBS WH DEUTSCHE LOC First Union GACC WH ING Clarion Debt Fund LEHMAN WH DH LEHMAN WH SOV BK Merrill Lynch Merrill Lynch ML ORIX WH ORIX WH CHICAGO CDO Highland Park CDO I HMI I-CRE CDO 2007-1 Agency Fannie Mae Fannie Mae Negotiated Sold FNMA - Aggregation FNMA - Cash DUS FNMA - Direct Bond FNMA - DMBS FNMA - DUS FNMA - DUS ARM FNMA - MBS FNMA - MBS A/360 FNMA - MBS/DUS 1 FNMA - MBS/DUS 2 FNMA - Negotiated MBS FNMA - Struct. Cash Facil. GNMA I Agency FHLMC - Credit Facility FHLMC - Others Ginnie Mae GINNIE MAE - USDA USDA Life/Pension Colorado County Country Life Country Life CTL Hartford Acc and Ind Co Hartford Casualty Ins Co Hartford Fire Ins Co Hartford Illinois Hartford L&A Hartford Life Hartford Life Ann Ins Co John Hancock PPM America RGA LDM RGA RE RGA Security Life of Denve RGA Timberlake SA06 SA45 Small CMD Bank of Internet USA KEY 2007-SL1 Fund HMI Fund Third Party 111 Debt Acquistion MZ DAL Aareal Admiral Insurance Company Aegon AIB Debt Management Ltd AIDEA AIG Albany Local Develop Corp Allied Irish Allstate Life Ins Co Anchor Bank Arbor Realty Trust Inc Ashford Hospitality AStar Banco Inbusa, SA Bank Leumi USA Bayerische Landesbank Blackrock Financial Mgmt Blackstone Special Funding Brascan Structured Notes BREF One LLC BREF One LLC Series A Brookdale Funding Co Inc Cadim Note, Inc. Capital Trust Inc Capmark Bank Carbon Capital II CDO 05-1 Carbon Capital II-B LLC Centennial Bank Central Pacific Bank CFG Mezz Loan Acq Co Chase Manhattan Bank CIBC Inc. CIM 9901 La Cienega LP CitiGroup Global CMAC Columbia Pacific Mgmt Columbian Life Concord Real Estate CDO 06 Credit Suisse Intl Cudd and CO Cypress Real Estate Adv DB Swirn Deka Dekanbank Deutsche Girozen Deutsche Genossenschafts Deutsche Genossenschafts H Deutsche Hypothekenbank DLJ Real Estate Capital Dusseldorfer Hypotheken Eastern Development Emigrant Realty Finance Esquire Mezzanine Finance Fidelity First Federal SB of IA Five Mile Capital Five Mile Capital DAL Fortress Credit GACC-Spring Asset Fnd CDO GE Capital Corp Genworth Genworth Life DAL Gerlach & CO Gerlach & CO Gerlach & CO GIC Real Estate Goldenbridge Acq Holdings Goldman Sachs Mtg Co GRSCD GS Strategic Inv Japan GSREA LLC GSRE-BS II, Ltd GSRE-CS G-Star 2005-5 Ltd GTSJ Guggenheim Guggenheim 2005-2 H2 Credit Partners Master H2 Real Estate CDO 06-1 Highland Capital Mgmt LP HIMCO Hypo IFTCO ING Life Insurance Annuity ING Real Estate Finance ING Real Estate Finance Investcorp International IStar Asset Services Jackson National Life Ins JER Investors Trust JER US Debt Finance Co CS John Hancock Mutual Life JP Morgan Chase Bank KBS Debt Holdings LLC Landesbank Baden Wurttembe Landesbank Baden-Wurttem Landesbank Hessen Landesbank Sachsen Girozen LaSalle Bank Nat Assoc LBCMT 2onTrust LBUBS 07C1 Non-Trust Page 2 of 3 KRECM-Management’s Assertion Reg AB Attachment A- Continued Third Party (continued) ORIX Capital Markets LLC Storms & Co Lehman LLF 2onTrus Pacific Life Insurance Co Styx Partners, LP LEM Funding Park National Bank Teachers Lennar PB Capital Teachers Ins and Ann Assoc LRP Landesbank DAL Petra Times Square PT Third Mezz LRP Landesbank Rheinland Principal Life Ins Co TRT Lending LLC Maguire Properties, LP Prosper Bank U.S. Bank Trust National Marathon Structured Financ Prudential Ins Co of Amer UBS Merrill Lynch Mtge Lending Quadra Realty Inc. VNO T-Hotel Loan, LLC MetLife Quadrant Strategy REIT Vornado Realty Trust Midland for CCSFER and PC Rait Partnership LP Wachovia Bank NA MONY Realty Capital, Inc RCC Real Estate SPE 2 Washington Holdings Morgan Stanley Mtge Corp Redwood Capital Washington Mutual Bank MRC Mortgage Inv Trust Resource Real Est CDO 2007 Wells Fargo Bank Munchener Hypothekenbank SAAR Landesbank Westdeutsche Immobiliebank New York Life Ins Co Sandelman WestLB AG Newcastle CDO IV, Ltd Savanna Fund WHG Loan Investors LLC Newcastle CDO IX 1 Shorenstein Realty Inv Nin Winthrop NexBank SL Green KC Woodward Capital NIC BR LLC Sorin Master Fund, Inc WP Carey & Co NIC CRA, LLC Sorin Master Fund, LTD Zions First National Bank Norddeutsche Landesbank Sorin Real Estate CDO I NY Credit Funding I Inc Sorin Real Estate CDO IV NYLIM Real Estate Mezz SRI Nine Debt Holdings LLC ONEX Real Estate State of Wash Investment Page3 of 3
